                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


SeTara Tyson,

                       Plaintiff,     Case No. 13-13490

v.                                    Judith E. Levy
                                      United States District Judge
John R. Service Center, Inc.,
Credit Acceptance Corp., Sterling     Mag. Judge Mona K. Majzoub
Car Rental, Inc., d/b/a Car Source,
Al Chami, and Rami Kamil,

                       Defendants.

________________________________/

       ORDER DENYING MOTION FOR CONSOLIDATED
                   JUDGMENT [157]

     Before the Court is Plaintiff SeTara Tyson’s motion for a

consolidated order of judgment. (ECF No. 157.) Due to the nature of the

litigation in this case, the orders and stipulations awarding Plaintiff

damages, costs, and fees are recorded throughout the docket. Plaintiff

alleges that Defendants have not paid the damages, fees, or costs

awarded to Plaintiff in this case, and Defendants have not responded to

or opposed these allegations. (See ECF No. 151, PageID.1889.) Plaintiff’s

motion requests that all of the orders resolved in Plaintiff’s favor be
consolidated into a single judgment so that Plaintiff can record a single

item as a lien or include it with a garnishment. (ECF No. 157,

PageID.1953.)

     No separate judgment document has been entered in this case

because there was never an opinion or decision of this Court that

adjudicated all claims at one time such that a separate judgment was

required. See Fed. R. Civ. P. 54, 58. The background of this case has been

set forth in previous orders, but to briefly summarize, Plaintiff’s motion

for partial summary judgment was granted on March 18, 2015. (ECF No.

55.) The remaining claims were resolved by stipulation on April 9, 2015.

(ECF No. 59.) Then, appeals were taken and, on remand, the Court

denied Plaintiff’s motion for partial summary judgment on April 10,

2017. (ECF No. 112.) The parties stipulated to settling the last remaining

claim on November 27, 2017. (ECF No. 120.) The merits of this case have

been resolved for over two years. The last opinion and order, which

denied Defendants’ motion for reconsideration of the Court’s order

granting attorney fees to Plaintiff, was entered in this case on October

15, 2019. (ECF No. 149.)




                                    2
      Although Plaintiff seeks an “amended final order of judgment,” she

cannot seek an amended judgment under Federal Rule of Civil Procedure

59(e) because there is no separate judgment to amend. Nor is she seeking

to alter the terms of any previous orders. Rather, Plaintiff moves under

Federal Rule of Civil Procedure 58(b)(2) which provides,

             Subject to Rule 54(b)1 the court must promptly approve
             the form of the judgment, which the clerk must promptly
             enter, when:
             ...
             (B) the court grants other relief not described in this
             subdivision (b).

Fed. R. Civ. P. 58(b)(2). However, the primary purpose of Rule 58 is “to

enable a party to know when the court regards the case as closed and

intends that no further action be taken, and thus to know when the time

to appeal has commenced to run.” Hooker v. Weathers, 990 F.2d 913, 914

(6th Cir. 1993). Thus, Rule 58 does not support entering a separate



      1 Federal Rule of Civil Procedure 54(b) states: “When an action presents more
than one claim for relief—whether as a claim, counterclaim, crossclaim, or third-party
claim—or when multiple parties are involved, the court may direct entry of a final
judgment as to one or more, but fewer than all, claims or parties only if the court
expressly determines that there is no just reason for delay. Otherwise, any order or
other decision, however designated, that adjudicates fewer than all the claims or the
rights and liabilities of fewer than all the parties does not end the action as to any of
the claims or parties and may be revised at any time before the entry of a judgment
adjudicating all the claims and all the parties’ rights and liabilities.”
                                           3
judgment for a limited purpose of consolidating the previous records into

a single document. Moreover, Federal Rule of Civil Procedure 54(a)

states: “‘Judgment’ as used in these rules includes a decree and any order

from which an appeal lies. A judgment should not include recitals of

pleadings, a master's report, or a record of prior proceedings.” Plaintiff’s

request in her motion is, in essence, for a consolidated record of prior

proceedings. Accordingly, the Court declines to enter a separate

judgment for the reasons set forth above and Plaintiff’s motion is

DENIED.

      However, the Court is sympathetic to Plaintiff’s position and

recognizes the challenges inherent in enforcing awards and stipulations

of damages, fees, and costs that are not contained in a single document,

particularly when they span over four years of litigation. After careful

review of Plaintiff’s motion and proposed order, the Court can confirm

that the awards set forth in the below chart have been entered in

Plaintiff’s favor in this case:

Docket Entry               Description            Amount
ECF No. 55                 Opinion and Order $12,248.00
                           Granting   Plaintiff’s
                           Motion for Partial
                           Summary Judgment


                                     4
ECF No. 59                Stipulated Order for      $3,000.00
                          Damages
ECF No. 69                Order          Granting   $716.55
                          Plaintiff’s Motion for
                          Taxation of Costs
ECF No. 80                Opinion and Order         $57,306.40
                          Granting      in   Part
                          Plaintiff’s Motion for
                          Attorney Fees
ECF No. 120               Stipulated Order of       $7,000.00
                          Dismissal
ECF No. 123               Taxed costs               $1,010.00
ECF No. 148               Order          Adopting   $140,844.67
                          Report             and
                          Recommendation
                          Granting in Part and
                          Denying      in    Part
                          Plaintiff’s Motion for
                          Attorney Fees
Total:                                              $222,125.62

     IT IS SO ORDERED.

Dated: January 21, 2020           s/Judith E. Levy
Ann Arbor, Michigan               JUDITH E. LEVY
                                  United States District Judge

                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 21, 2020.
                                        s/William Barkholz
                                        Case Manager


                                    5
